

Exhibit 10.33

OTHER STOCK-BASED AWARD CERTIFICATE


Non-transferable


GRANT TO


_________________
            
(the “Participant”)


by ScanSource, Inc. (the “Company”) of


________ shares of its common stock, no par value (the “Shares”)


pursuant to and subject to the provisions of the ScanSource, Inc. 2013 Long-Term
Incentive Plan, as it may be amended and/or restated (the “Plan”), and to the
terms and conditions set forth in this Award Certificate (the “Award
Certificate”). This Award Certificate describes terms and conditions of the
Other Stock-Based Award (the “Award”) granted herein and constitutes an
agreement between the Participant and the Company.
IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.
SCANSOURCE, INC.


By:                
Its: Authorized Officer


Grant Date: (the “Grant Date”):















1

--------------------------------------------------------------------------------

        





AWARD CERTIFICATE TERMS AND CONDITIONS


1. Grant of Award. ScanSource, Inc. (the “Company”) hereby grants to the
Participant named on Page 1 hereof (the “Participant”), subject to the
restrictions and the other terms and conditions set forth in the ScanSource,
Inc. 2013 Long-Term Incentive Plan, as it may be amended and/or restated (the
“Plan”), and in this Award Certificate, an Other Stock-Based Unit Award (the
“Award”) for the number of Shares indicated on Page 1 hereof of the Company’s
common stock. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Plan.
2.    Certain Restrictions. The Award and the underlying Shares are subject to
the following restrictions. No right or interest of the Participant in the
Award, if and to the extent restricted, may be pledged, encumbered or
hypothecated to or in favor of any party other than the Company or an Affiliate
or shall be subject to any lien, obligation or liability of the Participant to
any other party other than the Company or an Affiliate. Except as otherwise
provided in the Plan, the Award shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws of intestate
succession. Prior to issuance, the Shares subject to the Award may not be sold,
transferred, exchanged, assigned, pledged, hypothecated or otherwise encumbered.
Except as may be otherwise provided in the Plan or this Award Certificate, if
the Participant’s employment with the Company terminates for any reason (whether
by the Company or the Participant and whether voluntary or involuntary) prior to
issuance of the Shares, then the Participant shall forfeit all of the
Participant’s right, title and interest in and to the Award and the Shares to
the extent the Shares were not issued as of the date the Participant’s
Continuous Status as a Participant terminates. The restrictions imposed under
this Section 2 shall apply to all Shares or other securities issued with respect
to Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the Stock of the Company.
3.    Vesting. The Shares subject to the Award shall be vested immediately as of
the Grant Date; provided, however, that notwithstanding the foregoing, the Award
and the Shares shall be subject to such limitations and restrictions as may be
provided under the terms of the Plan or this Award Certificate.
4.    Settlement of Award; Delivery of Shares. A certificate or certificates for
the Shares underlying the Award (or, in the case of uncertificated Shares, other
written evidence of ownership in accordance with applicable laws) shall be
issued in the name of the Participant (or his beneficiary) as soon as
practicable following the Grant Date.
5.    Voting and Dividend Rights. The Participant shall not be deemed to be the
holder of any Shares subject to the Award and shall not have any dividend
rights, voting rights or other rights as a shareholder until certificates for
such Shares have been issued to him (or, in the case of uncertificated shares,
other written evidence of ownership in accordance with applicable laws shall
have been provided).
6.    No Right of Continued Employment or to Future Awards. Nothing in this
Award Certificate shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate the Participant’s employment or service at
any time, nor confer upon the Participant any right to continue in the employ or
service of the Company or any Affiliate. The grant of the Award does not create
any obligation to grant further awards.
7.    Tax Matters. The Participant will, no later than the date as of which any
amount related to the Shares first becomes includable in the Participant’s gross
income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee regarding payment of, any federal,

2

--------------------------------------------------------------------------------

        



state, local and foreign taxes (including any Federal Insurance Contributions
Act (FICA) taxes) required by law to be withheld with respect to such amount.
The withholding requirement may be satisfied, in whole or in part, unless the
Committee determines otherwise, by withholding from this Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. The obligations of
the Company under this Award Certificate will be conditional on such payment or
arrangements, and the Company, or, where applicable, its Affiliates, will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. The Participant
acknowledges that the Company has made no warranties or representations to the
Participant with respect to the legal, tax or investment consequences (including
but not limited to income tax consequences) related to the grant of the Award or
receipt or disposition of the Shares (or any other benefit), and the Participant
is in no manner relying on the Company or its representatives for legal, tax or
investment advice related to the Award or the Shares. The Participant
acknowledges that there may be adverse tax consequences upon the grant of the
Award and/or the acquisition or disposition of the Shares (or other benefit)
subject to the Award and that the Participant has been advised that he should
consult with his or her own attorney, accountant and/or tax advisor regarding
the transactions contemplated by the Award and this Award Certificate. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.
8.    Plan Controls; Entire Agreement; Amendment. The terms contained in the
Plan are incorporated into and made a part of this Award Certificate and this
Award Certificate shall be governed by and construed in accordance with the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Award Certificate, the provisions of the
Plan shall be controlling and determinative (unless the Committee determines
otherwise). This Award Certificate sets forth all of the promises, agreements,
understandings, warranties and representations between the parties with respect
to the Award. This Award Certificate may be amended as provided in the Plan.
9.    Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.
10.    Severability. If any one or more of the provisions contained in this
Award Certificate is held to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.
11.    Notice. Notices and communications under this Award Certificate must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.
12.    Beneficiary Designation. The Participant may, in the manner determined by
the Committee, designate a beneficiary to exercise the rights of the Participant
hereunder and to receive any distribution with respect to the Award upon the
Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights hereunder is subject to all terms and
conditions of this Award Certificate and the Plan and to any additional
restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, the Participant’s rights with
respect to the Award may be exercised by the legal representative of the
Participant’s estate, and payment shall be made to the Participant’s estate.

3

--------------------------------------------------------------------------------

        



Subject to the foregoing, a beneficiary designation may be changed or revoked by
the Participant at any time provided the change or revocation is filed with the
Company.
13.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving the Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to Participant from time to time. In addition, the Participant shall
be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.
Other Stock-Based Award (2013 Plan)

4